     Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 1 of 12 PageID #: 81




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )      NO. S1 4: 19 CR 934 AGF
                v.                             )
                                               )
DEJON JACKSON,                                 )
                                               )
                       Defendant.              )
                                               )


                                 GUILTY-PLEA AGREEMENT

         Come now the parties and hereby agree, as follows:

1.       PARTIES:

         The parties are the Defendant, represented by defense counsel, and the United States of

America (hereinafter "United States" or "Government"), represented by the Office of the United

States Attorney for the Eastern District of Missouri. This agreement does not, and is not intended

to, bind any governmental office or agency other than the United States Attorney for the Eastern

District of Missouri. The Court is neither a party to nor bound by this agreement.

2.       GUILTY PLEA:

         A.     The Plea:           Pursuant to Rule 11(c)(1)(A), of the Federal Rules of Criminal

Procedure, in exchange for the Defendant's voluntary plea of guilty to the Superseding Indictment,

the United States agrees that no further federal prosecution will be brought in this District relative

to Defendant's violations of federal law, known to the United States at this time, arising out of the

events set forth in the Superseding Indictment.


                                                                                                    1
     Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 2 of 12 PageID #: 82




         B.      The Sentence:        The parties agree that the recommendations contained herein

fairly and accurately set forth some guidelines that may be applicable to this case. The parties

further agree that either party may request a sentence above or below the U.S. Sentencing

Guidelines range (combination of Total Offense Level and Criminal History Category) ultimately

determined by the Court pursuant to any chapter of the Guidelines, Title 18, United States Code,

Section 3553, or any other provision or rule of law not addressed herein. The parties further agree

that notice of any such request will be given no later than ten (10) days prior to sentencing and that

said notice shall specify the legal and factual bases for the request.   The parties understand that

the Court is neither a party to nor bound by the Guidelines recommendations agreed to in this

document.

3.       ELEMENTS:

         As to Count One, the Defendant admits to violating Title 18, United States Code, Section

751(a), and admits there is a factual basis for the plea and further fully understands that the

elements of the crime are:

         (i)     The Defendant was confined at Dismas, a Residential Reentry Center;

         (ii)    That confinement was at the direction of the Attorney General of the United States

by virtue of a Judgement and Commitment upon a felony conviction;

         (iii)   The Defendant left his confinement or custody without authorization; and

         (iv)    In so doing, the Defendant knew that he was leaving his confinement or custody

without authorization.

         As to Count Two, the Defendant admits to knowingly violating Title 18, United States

Code, Section 922(g)(1), and admits there is a factual basis for the plea and further fully


                                                                                                    2
     Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 3 of 12 PageID #: 83




understands that the elements of the crime are as follows:

         (i)     The Defendant had been convicted of a crime punishable by imprisonment for a

                 term exceeding one year;

         (ii)    The Defendant, thereafter, knowingly possessed a firearm;

         (iii)   At the time the Defendant knowingly possessed a firearm, he knew he had been

                 convicted of a crime punishable by imprisonment for more than one year; and

         (iv)    The firearm was transported across a state line at some point during or before the

                 Defendant=s possession of it.

4.       FACTS:

         The parties agree that the facts in this case are as follows and that the United States would

prove that this offense took place in the Eastern District of Missouri and the following facts beyond

a reasonable doubt if the case were to go to trial.     These facts may be considered as relevant

conduct pursuant to Section 1B1.3:

         On May 11, 2017, the Defendant was sentenced to 37 months in the custody of the Bureau

of Prisons following his conviction in the Eastern District of Missouri in No. 4:16 CR 444 CDP.

Thereafter, on June 25, 2019, the Attorney General designated that he be sent to Dismas, to serve

the remainder of his sentence. On October 28, 2019, Defendant was allowed to exit Dismas

House with instructions to return that evening.        Defendant failed to return that evening as

required. Defendant was declared an escapee. He remained at large without authorization until

November 15, 2019, when he was arrested by the St. Louis Police in possession of a firearm and

returned to federal custody.

         On November 15, 2019, members of the St. Louis Metropolitan Police Department were


                                                                                                    3
     Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 4 of 12 PageID #: 84




on routine patrol in the Kingshighway West neighborhood when they observed what they thought

to be a hand-to-hand drug transaction between an individual and an occupant of a vehicle. The

officers approached the vehicle and were able to see the Defendant, the driver, make movements

as if trying to conceal a firearm. For officer safety, they directed the Defendant to show his hands

as the Defendant was taking off his jacket. After the Defendant was removed from the car, the

officers found Defendant’s loaded Ruger SR9C nine-millimeter handgun in the pocket of the

Defendant’s jacket.

         The firearm was determined by an expert firearms examiner to have been manufactured

outside the State of Missouri, and, therefore, had been transported across state lines and in

interstate commerce prior to or during Defendant=s possession. The firearm can expel a projectile

by the action of an explosive and is, therefore, a "firearm" as defined under federal law.

         Prior to November 15, 2019, Defendant was convicted of at least one felony crime

punishable by imprisonment for a term exceeding one year. At the time Defendant possessed the

firearm, he knew he had been convicted of a crime punishable by a term of imprisonment

exceeding one year.

5.       STATUTORY PENALTIES:

         As to Count One, the Defendant fully understands that the maximum possible penalty

provided by law for the crime to which the Defendant is pleading guilty is imprisonment of not

more than 5 years, a fine of not more than $250,000.00, or both such imprisonment and fine. The

Court may also impose a period of supervised release of not more than 3 years.

         As to Count Two, the Defendant fully understands that the maximum possible penalty

provided by law for the crime to which the Defendant is pleading guilty is imprisonment of not


                                                                                                  4
     Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 5 of 12 PageID #: 85




more than ten years, a fine of not more than $250,000, or both such imprisonment and fine. The

Court also may impose a period of supervised release of not more than three years.

         In certain situations under Title 18, United States Code, Section 924(e)(Armed Career

Criminal), Defendant may be subject to a mandatory minimum sentence of imprisonment of fifteen

(15) years and a maximum of life, a fine of not more than $250,000, or both such imprisonment

and fine, and a term of supervised release of not more than five years. The Defendant is pleading

guilty with full knowledge of these possibilities, has discussed these possibilities with counsel and

will not be able to withdraw the guilty plea if the Court determines the foregoing statute applies to

Defendant=s sentence.

6.       U. S. SENTENCING GUIDELINES:

         The Defendant understands that this offense is affected by the U. S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category. The parties agree that he following are the U.S. Sentencing Guidelines Total

Offense Level provisions that apply.

         a.     Chapter 2 Offense Conduct:

                Base Offense Level, Count One: The parties acknowledge that the base offense

level is 13, as found in '2P1.1(a).

                Base Offense Level, Count Two: The parties agree that the Base Offense Level

is found in Section 2K2.1(a) and depends on, among other things, the nature of the Defendant's

criminal history and the characteristics of the firearm. The Base Offense Level may also be

determined under Section 4B1.4 if Defendant is determined to be an Armed Career Criminal.

                Specific Offense Characteristics, Counts One and Two: The parties


                                                                                                   5
  Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 6 of 12 PageID #: 86




recommend none.

       b.      Chapter 3 Adjustments, Counts One and Two:

       Acceptance of Responsibility:         The parties recommend that two levels should be

deducted pursuant to Sentencing Guidelines Section 3E1.1(a) because Defendant has clearly

demonstrated acceptance of responsibility. If the deduction pursuant to Sentencing Guidelines

Section 3E1.1(a) is applied, then the United States moves to deduct one additional level pursuant

to Sentencing Guidelines Section 3E1.1(b)(2), because Defendant timely notified authorities of the

intention to enter a plea of guilty, thereby permitting the United States to avoid preparing for trial

and permitting the Court to allocate its resources efficiently.

       The parties agree that if Defendant does not abide by all of the agreements made within

this document, Defendant's failure to comply is grounds for the loss of acceptance of responsibility

pursuant to Sentencing Guidelines Section 3E1.1. The parties further agree that Defendant's

eligibility for a reduction pursuant to Sentencing Guidelines Section 3E1.1 is based upon the

information known at the present time and that any actions of Defendant which occur or which

become known to the United States subsequent to this agreement and are inconsistent with

Defendant's acceptance of responsibility including, but not limited to criminal conduct, are

grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

3E1.1. In any event, the parties agree that all of the remaining provisions of this agreement remain

valid and in full force and effect.

       C.      Total Offense Level, Counts One and Two:

       As to Count One, the parties recommend a Total Offense Level of 11.




                                                                                                    6
     Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 7 of 12 PageID #: 87




         As to Count Two, the parties agree that the Total Offense Level will depend on the Base

Offense Level determined pursuant to Section 2K2.1(a), along with other relevant factors stated

above, unless Defendant is an Armed Career Criminal.     Depending on the underlying offense and

Defendant’s criminal history, Defendant could be an Armed Career Criminal pursuant to Title 18,

United States Code, Section 924(e) and Section 4B1.4.    If the Court finds Defendant is an Armed

Career Criminal, the Total Offense Level may be higher and the Criminal History Category may

be as high as Category VI.     Defendant has discussed these possibilities with defense counsel.

Both parties reserve the right to argue that the Defendant is or is not an Armed Career Criminal.

         d.      Criminal History:     The determination of the Defendant's Criminal History

Category shall be left to the Court. Either party may challenge, before and at sentencing, the

finding of the Presentence Report as to the Defendant's criminal history and the applicable

category.     The Defendant's criminal history is known to the Defendant and is substantially

available in the Pretrial Services Report.

         d.      Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that

the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

the plea agreement.

7.       WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

         A.      Appeal:    The Defendant has been fully apprised by defense counsel of the

Defendant's rights concerning appeal and fully understands the right to appeal the sentence under

Title 18, United States Code, Section 3742.


                                                                                                    7
 Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 8 of 12 PageID #: 88




               i.        Non-Sentencing Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea.

               ii.       Sentencing Issues: The parties maintain their appellate rights as to all

sentencing issues.

       B.      Habeas Corpus:         The Defendant agrees to waive all rights to contest the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel.

       C.      Right to Records: The Defendant waives all rights, whether asserted directly or

by a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be sought

under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).

       8.      OTHER:

       A.      Disclosures Required by the United States Probation Office: The Defendant

agrees to truthfully complete and sign forms as required by the United States Probation Office

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the United States.

       B.      Civil or Administrative Actions not Barred; Effect on Other Governmental

Agencies: Nothing contained herein limits the rights and authority of the United States to take

any civil, tax, immigration/deportation or administrative action against the Defendant.


                                                                                                   8
  Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 9 of 12 PageID #: 89




       C.      Supervised Release:        Pursuant to any supervised release term, the Court will

impose standard conditions upon the Defendant and may impose special conditions related to the

crime Defendant committed.        These conditions will be restrictions on the Defendant to which the

Defendant will be required to adhere.     Violation of the conditions of supervised release resulting

in revocation may require the Defendant to serve a term of imprisonment equal to the length of the

term of supervised release, but not greater than the term set forth in Title 18, United States Code,

Section 3583(e)(3), without credit for the time served after release.    The Defendant understands

that parole has been abolished.

       D.      Mandatory Special Assessment: This offense is subject to the provisions of the

Criminal Fines Improvement Act of 1987 and the Court is required to impose a mandatory special

assessment of $100 per count for a total of $200, which the Defendant agrees to pay at the time of

sentencing.   Money paid by the Defendant toward any restitution or fine imposed by the Court

shall be first used to pay any unpaid mandatory special assessment.

       E.      Possibility of Detention: The Defendant may be subject to immediate detention

pursuant to the provisions of Title 18, United States Code, Section 3143.

       F.      Fines and Costs of Incarceration and Supervision: The Court may impose a

fine, costs of incarceration, and costs of supervision.   The Defendant agrees that any fine imposed

by the Court will be due and payable immediately.

       G.      Forfeiture:     The Defendant knowingly and voluntarily waives any right, title,

and interest in all items seized by law enforcement officials during the course of their investigation,

whether or not they are subject to forfeiture, and agrees not to contest the vesting of title of such

items in the United States. The Defendant admits that all United States currency, weapons,


                                                                                                     9
 Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 10 of 12 PageID #: 90




property, and assets seized by law enforcement officials during their investigation constitute the

proceeds of the Defendant's illegal activity, were commingled with illegal proceeds, or were used

to facilitate the illegal activity.   The Defendant agrees to execute any documents and take all steps

needed to transfer title or ownership of said items to the United States and to rebut the claims of

nominees and/or alleged third party owners.          The Defendant further agrees that said items may

be disposed of by law enforcement officials in any manner.

9.      ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

        In pleading guilty, the Defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the United States to prove the elements of the offenses charged against the Defendant

beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and the right to compel the attendance

of witnesses.    The Defendant further understands that by this guilty plea, the Defendant expressly

waives all the rights set forth in this paragraph.

        The Defendant fully understands that the Defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding.     The Defendant's counsel has explained these rights and the consequences of the

waiver of these rights.      The Defendant fully understands that, as a result of the guilty plea, no

trial will, in fact, occur and that the only action remaining to be taken in this case is the imposition


                                                                                                      10
 Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 11 of 12 PageID #: 91




of the sentence.

       The Defendant is fully satisfied with the representation received from defense counsel.

The Defendant has reviewed the United States= evidence and discussed the United States= case

and all possible defenses and defense witnesses with defense counsel.          Defense counsel has

completely and satisfactorily explored all areas which the Defendant has requested relative to the

United States= case and any defenses.

10.    VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

       This document constitutes the entire agreement between the Defendant and the United

States, and no other promises or inducements have been made, directly or indirectly, by any agent

of the United States, including any Department of Justice attorney, concerning any plea to be

entered in this case.   In addition, the Defendant states that no person has, directly or indirectly,

threatened or coerced the Defendant to do or refrain from doing anything in connection with any

aspect of this case, including entering a plea of guilty.

       The Defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea.    The Defendant further acknowledges that this guilty plea is made of the

Defendant's own free will and that the Defendant is, in fact, guilty.

11.    CONSEQUENCES OF POST-PLEA MISCONDUCT:

       After pleading guilty and before sentencing, if Defendant commits any crime, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The United States may also,


                                                                                                  11
 Case: 4:19-cr-00934-AGF Doc. #: 51 Filed: 04/07/21 Page: 12 of 12 PageID #: 92




3-23-2021




    3/23/21
